UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, DC 20549 FORM 8-K CURRENT REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 Date of Report (Date of earliest event reported): December 21, 2012 (December 18, 2012) INKSURE TECHNOLOGIES INC. (Exact name of registrant as specified in its charter) DELAWARE 000-24431 84-1417774 (State or other jurisdiction (Commission (IRS Employer of incorporation) File Number) Identification No.) 589 Fifth Avenue, Suite 401, New York, NY (Address of principal executive offices) (Zip Code) (646) 233-1454 (Registrant's telephone number, including area code) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: o Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) o Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) o Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) o Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) ITEM 5.07. SUBMISSION OF MATTERS TO A VOTE OF SECURITY HOLDERS. At the Annual Meeting, the Company elected five directors, each for a one-year term of office to serve until the Company's 2013 Annual Meeting of stockholders, or until his successor is elected and qualified. The nominated directors received the following votes: DIRECTOR FOR WITHHOLD Gadi Peleg Jonathan Bettsack Alon Raich David W. Sass Pierre Schoenheimer SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. INKSURE TECHNOLOGIES, INC. Date: December 21, 2012 By: /s/ Tal Gilat Name: Tal Gilat Title: President and Chief Executive Officer
